

115 SRES 211 ATS: Condemning the violence and persecution in Chechnya.
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 211IN THE SENATE OF THE UNITED STATESJune 29, 2017Mr. Toomey (for himself, Mr. Markey, Ms. Murkowski, Ms. Baldwin, Ms. Collins, Mr. Coons, Mr. Lankford, Mrs. Feinstein, Mr. Tillis, Mr. Brown, Mr. Rubio, Ms. Warren, Mr. Gardner, Mr. Blumenthal, Mr. Portman, Mr. Merkley, Mr. Young, Mr. Leahy, Mr. Heller, Mrs. Gillibrand, Mr. Cassidy, Mr. Wyden, Mr. Hatch, Mr. Casey, Mr. Inhofe, Mr. Franken, Mr. Whitehouse, Ms. Klobuchar, Mr. Kaine, Mr. Van Hollen, Mr. Durbin, Mr. Booker, Mrs. Murray, Mr. Menendez, Ms. Harris, Mrs. Shaheen, Ms. Hassan, Mr. Murphy, Mr. Sanders, Mr. Udall, Mr. Reed, Ms. Hirono, Mr. Carper, Mr. Schumer, Mr. McCain, Mr. Cardin, and Mr. Nelson) submitted the following resolution; which was referred to the Committee on Foreign RelationsOctober 16, 2017Reported by Mr. Corker, with an amendment and an amendment to the preambleOctober 30, 2017Considered, amended, and agreed to with an amended preambleRESOLUTIONCondemning the violence and persecution in Chechnya.
	
 Whereas, on April 1, 2017, the Russian newspaper Novaya Gazeta reported that authorities in Chechnya, a republic of the Russian Federation, had abducted, detained, and tortured over 100 men due to their actual or suspected sexual orientation;
 Whereas multiple independent and first-hand accounts have subsequently corroborated the Novaya Gazeta report, and describe a campaign of persecution by Chechen officials against men due to their actual or suspected sexual orientation;
 Whereas as a result of this persecution, at least three deaths have been reported and many individuals have been forced to flee Chechnya;
 Whereas Chechen officials have denied the existence of such persecution, including through a statement by the spokesman for Chechen leader Ramzan Kadyrov that You cannot arrest or repress people who just don’t exist in the republic.;
 Whereas the same spokesman for Ramzan Kadyrov has also stated that If such people existed in Chechnya, law enforcement would not have to worry about them, as their own relatives would have sent them to where they could never return, and credible reports indicate that Chechen authorities have encouraged families to carry out so-called honor killings of relatives due to their actual or suspected sexual orientation;
 Whereas Chechnya is a republic of the Russian Federation and subject to its laws, and Ramzan Kadyrov was installed as the leader of Chechnya by Russian President Vladimir Putin;
 Whereas Chechen authorities have a long history of violating the fundamental human rights of their citizens, including through extrajudicial executions, forced disappearances, and torture of government critics;
 Whereas Kremlin spokesman Dmitry Peskov dismissed reports of persecution in Chechnya and termed them phantom complaints;
 Whereas the Russian Federation is a participating State of the Organization for Security and Cooperation in Europe and a signatory to the Universal Declaration of Human Rights, and thus has agreed to guarantee the fundamental human rights of all of its citizens;
 Whereas, on April 7, 2017, the United States Department of State issued a statement saying We categorically condemn the persecution of individuals based on their sexual orientation and urging the Government of the Russian Federation to take steps to ensure the release of all those wrongfully detained in Chechnya, and to conduct a credible investigation of the reports; and
 Whereas, on April 17, 2017, United States Ambassador to the United Nations Nikki Haley issued a statement saying Chechen authorities must immediately investigate these allegations, hold anyone involved accountable, and take steps to prevent future abuses. We are against all forms of discrimination, including against people based on sexual orientation. When left unchecked, discrimination and human rights abuses can lead to destabilization and conflict.: Now, therefore, be it
	
 That the Senate— (1)condemns the violence and persecution in Chechnya and calls on Chechen officials to immediately cease the abduction, detention, and torture of individuals on the basis of their actual or suspected sexual orientation, and hold accountable all those involved in perpetrating such abuses;
 (2)calls on the Government of the Russian Federation to protect the human rights of all its citizens, condemn the violence and persecution, investigate the allegations in Chechnya, and hold accountable all those involved in perpetrating such abuses;
 (3)calls on the United States Government to continue to condemn the violence and persecution in Chechnya, demand the release of individuals wrongfully detained, and identify those individuals whose involvement in this violence qualifies for the imposition of sanctions under the Sergei Magnitsky Rule of Law Accountability Act of 2012 (Public Law 112–208; 22 U.S.C. 5811 note) or the Global Magnitsky Human Rights Accountability Act (Public Law 114–328); and
 (4)affirms the fundamental human rights to peaceful assembly, freedom of association and expression, and freedom from arbitrary detention and torture or cruel, inhuman, or degrading treatment, and that governments that fail to respect these rights jeopardize the security and prosperity of all their citizens.